Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  140301(45)(47)(49)                                                                                       Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  BRONSON METHODIST HOSPITAL,
           Plaintiff-Appellant,
  v                                                                 SC: 140301
                                                                    COA: 286087
                                                                    Kalamazoo CC: 08-000066-NF
  ALLSTATE INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________


         On order of the Chief Justice, the motion by Auto Club Insurance Association for
  leave to file a brief amicus curiae is considered and it is granted. The joint motion to
  permit the ceding of a portion of the oral argument time of defendant-appellee is granted.
  The motion by the Coalition Protecting Auto No-Fault for leave to file a brief amicus
  curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2011                       _________________________________________
                                                                               Clerk